Citation Nr: 0417569	
Decision Date: 06/30/04    Archive Date: 07/13/04	

DOCKET NO.  03-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 
9, 1998 for the assignment of a 40 percent evaluation for 
right carpal tunnel syndrome. 

2.  Entitlement to an effective date earlier than September 
9, 1998 for the assignment of a 30 percent evaluation for 
left carpal tunnel syndrome. 

3.  Entitlement to an effective date earlier than September 
23, 1998 for the assignment of a 30 percent evaluation for 
psoriasis with eczema craquelé.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1985, and from March to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks effective dates earlier than 
those assigned for respective evaluations for right and left 
carpal tunnel syndrome, as well as for psoriasis craquelé.

In that regard, a review of the record discloses that, in a 
decision of August 2002, the Board granted a 40 percent 
evaluation for right carpal tunnel syndrome, as well as a 30 
percent evaluation for left carpal tunnel syndrome.  The 
Board additionally granted a 30 percent evaluation for 
psoriasis with eczema craquelé prior to May 11, 2000, and 
continued a current 30 percent evaluation for that same 
disability.

In the aforementioned January 2003 decision, the RO 
effectuated the Board's decision, assigning a 40 percent 
evaluation for right carpal tunnel syndrome and a 30 percent 
evaluation for left carpal tunnel syndrome, effective from 
September 9, 1998.  That same rating decision assigned a 30 
percent evaluation for service-connected psoriasis with 
eczema craquelé effective from September 23, 1998.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  The VA has 
promulgated regulations to implement the provisions of this 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate her claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the veteran and her representative, if any, of any 
information and evidence necessary to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board finds that, notwithstanding certain correspondence 
in July 2001 purporting to inform the veteran of the notice 
and duty to assist provisions of the VCAA, the RO has failed 
to provide the veteran and her representative with adequate 
notice of the VCAA, or of the information and evidence needed 
to substantiate her claims.  In point of fact, the 
correspondence in question provided the veteran only with 
information regarding issues involving service connection, 
and not the assignment of earlier effective dates for 
increased ratings.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and her representative may be provided with such notice.  

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:



1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  In so 
doing, the RO must indicate which portion 
of the pertinent information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.

2.  The RO should then review the 
veteran's claims for earlier effective 
dates for the disabilities in question.  
Should the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the last SSOC in 
October 2003.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

